DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 January 2021 has been entered.
 
Response to Amendment
The Amendment filed 4 January 2021 has been entered.  Claims 1 – 9 and 11 – 13 remain pending in the application.

Claim Interpretation
The examiner’s interpretations discussed on p. 2 of the Office Action mailed 5 March 2020 are incorporated herein by reference in their entirety.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 11 – 13, each of claims 11 – 13 are recited as depending on claim 10.  However, claim 10 is cancelled.  Accordingly, the metes of these bounds of these claims cannot be readily determined.  Therefore, the claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
	The examiner observes the subject matter previously recited in claim 10 appears to have been amended into claim 1, albeit narrowed to a “consists of” requirement.  Therefore, it appears claims 11 – 13 should each depend on claim 1 rather than claim 10.  The examiner respectfully requests verification and correction as necessary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 7, 9, and 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mitarai (US 2013/0128342 A1) in view of Hand (US 4,817,347 A), Nagai (US 2002/0150744 A1), and Shimamoto (US 2014/0349124 A1).
Regarding claim 1, Mitarai discloses an automotive laminated glass (“laminated glass” for use in an automobile: e.g. Fig. 1 – 8; ¶¶ [0009] – [0013], [0015] – [0023], [0025] – [0067], [0072] – [0095], [0109] – [0121]) comprising: three or more glass plates disposed in lamination, wherein each of the glass plates is an inorganic glass (“pair of facing glass substrates” and “transparent substrate”, each of which comprise “inorganic transparent glass plate”, e.g. “pair of facing glass substrates” 12, 13 and “transparent substrate” 2: e.g. Fig. 1 – 8; ¶¶ [0009], [0011], [0013], [0028], [0030], [0047], [0050], [0052] – [0054], [0059], [0062], [0066], [0067], [0082] – [0086], [0111], [0119], [0120]); and two or more intermediate films each sandwiched between the respective glass plates (“bonding layers”, e.g. “bonding layers” 14, 15: e.g. Fig. 7, 8; ¶¶ [0013], [0066], [0072] – [0081], [0088], [0090], [0091], [0121]), wherein, among the glass plates, a vehicle exterior-side glass plate positioned closest to a vehicle exterior side has a thickness of 1 to 4 mm, e.g., 1.8 to 2.5 mm (e.g. ¶ [0086]).
	Although Mitarai is not specific as to (I) each of the vehicle interior side-glass plates having a thickness smaller than the thickness of the vehicle exterior-side glass plate, (II) each of the two or more intermediate films consisting of a pair of outer layers and a core layer wherein said core layer is arranged to be between the outer layers, or (III) the surface density of the automotive laminated glass being 12 kg/m2 or less, these features would have been obvious in view of Hand, Nagai, and Shimamoto.
	Hand discloses an automotive laminated glass (“window panel” primarily described in aircraft applications but whose disclosure is noted as useful with “motor vehicles”: e.g. Fig. 1 – 2; Col. 1, l. 49, to Col. 5, l. 35) comprising: three or more glass plates (“outer toughened glass ply” 1, “intermediate ply” 4, “inner toughened glass ply” 3, “inner ply” 7: e.g. Fig. 1 – 2; Col. 1, l. 49, to Col. 2, l. 18; Col. 2, ll. 26 – 46; Col. 3, ll. 14 – 37, 44 – 47; Col. 3, l. 56, to Col. 4, l. 2; Col. 4, l. 58, to Col. 5, l. 2; Col. 5, ll. 9 – 11); a plurality of intermediate films each sandwiched between the respective glass plates (“electrical heating film” 2, “interlayers” 5, 6, 8: e.g. Fig. 1 – 2; Col. 1, ll. 54 – 55, 57 – 58; Col. 2, ll. 19 – 25; Col. 3, ll. 34 – 50; Col. 5, ll. 12 – 15), wherein, among the glass plates, a vehicle exterior-side glass plate positioned closest to a vehicle exterior side has a thickness of, e.g., 1.5 to 3.5 mm (the “outer toughened glass ply” 1: e.g. Col. 1, ll. 49 – 52, 64 – 66; Col. 2, ll. 1 – 3; Col. 3, ll. 23 – 33; Col. 4, l. 58, to Col. 5, l. 2), vehicle interior-side glass plates positioned closer to a vehicle interior side than the vehicle exterior-side glass plate, each having a thickness smaller than the thickness of the vehicle exterior side glass plate (“outer 1 is expressly described as thicker than the “inner toughened glass ply” 3 while thicknesses of, e.g., 1 mm are disclosed for the “intermediate ply” 4 and the “inner ply” 7: e.g. Col. 1, ll. 66 – 68; Col. 2, ll. 4 – 10, 34 – 46; Col. 3, ll. 23 – 36, 44 – 47; Col. 4, l. 58, to Col. 5, l. 2).
	Nagai discloses an automotive laminated glass (“laminated glass” used in an automobile: e.g. Fig. 4A, 4B incorporating features first described in association with Fig. 1A, 1B; ¶¶ [0009] – [0014], [0017] – [0064]) comprising: three or more glass plates disposed in lamination wherein each of the glass plates is an inorganic glass (“at least three glass sheets” 41a, 41b, 41c etc.: e.g. Fig. 4A, 4B; ¶¶ [0028], [0047] – [0049]); and a plurality of intermediate films each sandwiched between the respective glass plates (“interliners” 42a, 42b, etc.: e.g. Fig. 4A, 4B; ¶ [0027]), wherein, among the glass plates, a vehicle exterior-side glass plate positioned closest to a vehicle exterior side has a thickness of, e.g., 1.0 to 2.5 mm (e.g. ¶ [0020]), and the automotive laminated glass has a surface density of 12 kg/m2 or less (e.g. ¶ [0010]).
	Shimamoto discloses an intermediate film for automotive laminated glass, wherein the intermediate film consists of a pair of outer layers and a core layer, wherein said core layer is arranged to be between the outer layers (“interlayer film” consisting of a “second layer” and a “third layer” sandwiching a “first layer”, e.g. “interlayer film” 1 consisting “second layer” 3 and “third layer” 4 sandwiching “first layer” 2: e.g. Fig. 1, 2; ¶¶ [0015] – [0113]).  Shimamoto’s intermediate film is considered to consist of the pair of outer layers and the core layer in view of (A) the as-depicted embodiment in Fig. 1 showing only these layers and (B) inventive examples thereof expressly consisting of such a layer arrangement (e.g. ¶¶ [0125], [0127]).  The fact a plurality of inventive examples consist of the outer layer/core layer/outer layer arrangement strongly indicates applicability to the general disclosure, particularly considering Shimamoto’s disclosure as a whole indicates only the pair of outer layers and the core layer are needed to attain the enhanced sound insulation and penetration resistance (e.g. ¶¶ [0024], [0032]).
	Hand discloses vehicle interior-side glass plates that are smaller than a vehicle exterior-side glass plate positioned closest to a vehicle exterior side having a thickness of 1.5 to 3.5 mm is advantageous for preventing damage due to stones at the vehicle exterior side while also reducing the overall weight of the automotive laminated glass (e.g. Col. 2, ll. 4 – 10; Col. 3, ll. 23 – 33; Col. 4, ll. 66 – 68).  Although not specifically described for use in an automotive laminated glass of three or more glass 2 is useful for lowering the weight of automobile using the automotive laminated glass, the thicknesses of the glass plates, both absolute and relative, being essential to providing weight reduction while also providing an impact resistance to small objects, e.g. small stones (e.g. ¶¶ [0009], [0020]), a benefit of reduced weight being improve gasoline mileage (e.g. ¶ [0004]).  Shimamoto’s intermediate film simultaneously enhances the sound insulation and penetration resistance of an automotive laminated glass of two glass plates (e.g. ¶¶ [0014], [0024], [0031], [0038] – [0042], [0055]).
	Therefore, it would have been obvious to modify Mitarai’s automotive laminated glass such that the vehicle interior-side glass plates positioned closer to a vehicle interior side than the vehicle exterior-side glass plate each have a thickness smaller than the thickness of the vehicle exterior-side glass plate and the automotive laminated glass has a surface density of 12 kg/m2 or less as Hand and Nagai suggest, the motivation being to provide an automotive laminated glass of reduced weight and thus improve gasoline mileage of the automobile equipped with the automotive laminated glass that is simultaneously resistant to damage from stones and/or ensure the automotive laminated glass is configured as such.  Furthermore, it would have been obvious to modify the automotive laminated glass Mitarai, Hand, and Nagai disclose such that the intermediate films consist of a pair of outer layers and a core layer wherein said core layer is arranged to be between the outer layers as Shimamoto suggests, the motivation being to enhance sound insulation and penetration resistance of the automotive laminated glass.
	While Shimamoto primarily relates to laminated glass comprising two glass plates, the fact one intermediate film enhances sound insulation and penetration resistance would have implied employing two of such intermediate films in a laminated glass of three plates as Mitarai discloses would have provided further enhancement in the sound insulation and penetration resistance. 
	The number of glass plates Mitarai discloses lies at the endpoint of the claimed range as does the narrower thickness range for the vehicle exterior-side glass plate.  In the case where the claimed ranges prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Mitarai’s broader thickness range for the vehicle exterior-side glass plate encompasses the claimed range.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.
	Regarding claim 2, in addition to the limitations of claim 1, as noted in the 35 U.S.C. 103 rejection of claim 1 above, Mitarai’s vehicle exterior-side glass plate has a thickness of 1 to 4 mm, e.g. 1.8 to 2.5 mm (e.g. ¶ [0086]).  Per the modifications Hand and/or Nagai suggest, the thicknesses of each of the vehicle interior-side glass plates is less than 4 mm, e.g. less than 2.5 mm, provided that the thickness is less than that of the vehicle exterior-side glass plate and the surface density is 12 kg/m2 or less.  
	Mitarai’s Fig. 7 and 8 are noted for depicting automotive laminated glasses with three glass plates and two intermediate films.  Accordingly, for Mitarai’s Fig. 7 and 8, the expression
                
                    
                        
                            
                                
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                2
                                            
                                            
                                                k
                                            
                                        
                                        
                                            
                                                
                                                    G
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    +
                                    0.44
                                    ×
                                    
                                        
                                            ∑
                                            
                                                j
                                                =
                                                2
                                            
                                            
                                                k
                                                -
                                                1
                                            
                                        
                                        
                                            
                                                
                                                    P
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                
                            
                            -
                            
                                
                                    G
                                
                                
                                    1
                                
                            
                        
                    
                
            
in the claimed formula (1) simplifies to                         
                            
                                
                                    
                                        
                                            
                                                
                                                    G
                                                
                                                
                                                    2
                                                
                                            
                                            +
                                            
                                                
                                                    G
                                                
                                                
                                                    3
                                                
                                            
                                            +
                                            0.44
                                            
                                                
                                                    P
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                    -
                                    
                                        
                                            G
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                     or, equivalently,                         
                            
                                
                                    
                                        
                                            G
                                        
                                        
                                            2
                                        
                                    
                                    +
                                    
                                        
                                            G
                                        
                                        
                                            3
                                        
                                    
                                    +
                                    0.44
                                    
                                        
                                            P
                                        
                                        
                                            2
                                        
                                    
                                    -
                                    
                                        
                                            G
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                    .  	Per the modification wherein the vehicle interior-side glass plates have a thickness smaller than the thickness of the vehicle exterior-side glass plate,                         
                            
                                
                                    G
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    G
                                
                                
                                    1
                                
                            
                        
                     is less than 0 mm.  In order to provide the surface density of 12 kg/m2 or less, Nagai states the thickness of each glass plate should range from 1.0 to 2.5 mm (e.g. ¶ [0022]).  In view of Mitarai’s narrower range for the thickness of a vehicle exterior-side glass plate and Nagai’s previous statement regarding thickness requirements for surface density, it is observed                         
                            
                                
                                    G
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    G
                                
                                
                                    1
                                
                            
                        
                     more accurately ranges from less than 0 mm to -1.5 mm.  Since Mitarai further discloses the individual thicknesses of the intermediate films ranges from, e.g., 0.1 to 1.5 mm (for “bonding layers” 14, 15: e.g. ¶ [0072]), it follows                         
                            0.44
                            
                                
                                    P
                                
                                
                                    2
                                
                            
                        
                     ranges from 0.044 mm to 0.66 mm.  Observing Mitarai’s vehicle exterior-side glass plate and vehicle interior-side glass plate positioned closest to the vehicle interior side may fall within the same range (e.g. ¶ [0086]) as well as Nagai’s previous statement regarding thickness requirement for surface density, it is observed                         
                            
                                
                                    G
                                
                                
                                    3
                                
                            
                        
                     ranges from 1.0 to less than 2.5 mm.  Accordingly,                         
                            
                                
                                    G
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    G
                                
                                
                                    3
                                
                            
                            +
                            0.44
                            
                                
                                    P
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    G
                                
                                
                                    1
                                
                            
                        
                     ranges from -0.456 mm to less than 3.16 mm, i.e.                         
                            
                                
                                    
                                        
                                            G
                                        
                                        
                                            2
                                        
                                    
                                    +
                                    
                                        
                                            G
                                        
                                        
                                            3
                                        
                                    
                                    +
                                    0.44
                                    
                                        
                                            P
                                        
                                        
                                            2
                                        
                                    
                                    -
                                    
                                        
                                            G
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                     is less than 3.16, which encompasses the claimed range.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  In view of the respective disclosures for thickness as Mitarai and Nagai disclose in conjunction with the benefits of differing thicknesses as Hand and Nagai disclose as noted previously, one of ordinary skill in the art would have been able to determine a suitable range for                         
                            
                                
                                    
                                        
                                            G
                                        
                                        
                                            2
                                        
                                    
                                    +
                                    
                                        
                                            G
                                        
                                        
                                            3
                                        
                                    
                                    +
                                    0.44
                                    
                                        
                                            P
                                        
                                        
                                            2
                                        
                                    
                                    -
                                    
                                        
                                            G
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                     in order to obtain an automotive laminated glass which provides the correct balance of impact resistance and low weight, and therefore also gasoline mileage.  For at least these reasons, it would have been obvious to modify the automotive laminated glass such that                         
                            
                                
                                    
                                        
                                            G
                                        
                                        
                                            2
                                        
                                    
                                    +
                                    
                                        
                                            G
                                        
                                        
                                            3
                                        
                                    
                                    +
                                    0.44
                                    
                                        
                                            P
                                        
                                        
                                            2
                                        
                                    
                                    -
                                    
                                        
                                            G
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                     is no more than 1.02 mm.
	Regarding claim 3, in addition to the limitations of claim 1, Mitarai discloses the vehicle exterior-side glass plate has an ultraviolet transmittance of 1.5% or less (“UV green glass plate”: e.g. ¶¶ [0082], [0085]).
	The ultraviolet transmittance Mitarai discloses lies within the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.
	Regarding clam 4, in addition to the limitations of claim 1, although Mitarai does not explicitly state the vehicle exterior-side glass plate having a solar radiation transmittance of 80% or less, Mitarai notes the automotive laminated glass as a whole exhibits a solar reflectance of at least 28% (e.g. ¶ [0088]).  Since the vehicle exterior-side glass plate is the primary structure subject to incident solar radiation when used as an automotive laminated glass, the vehicle-exterior side glass plate is therefore in the best position to maximize control of solar radiation transmittance.  To this end, Mitarai discloses the vehicle exterior-side glass plate is, e.g., a colored glass (e.g. ¶¶ [0082] – [0085]).  Nagai also suggests colored glasses are used for infrared shielding in order to reduce cooling loads of an automobile equipped with colored glass in comparison to an otherwise identical automobile (e.g. ¶¶ [0005], [0047] – [0049]).  
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide the vehicle exterior-side glass plate with a solar radiation transmittance of 80% or less in order to provide an automotive laminated glass that has the desired transmission properties, e.g. with the desired balance of ability to see through the glass and reduction in cooling loads of the automobile which is to be equipped with the automotive laminated glass.	
	Regarding claim 5, in addition to the limitations of claim 1, as noted in the 35 U.S.C. 103 rejection of claim 1 above, Mitarai discloses the thickness of the vehicle exterior-side glass plate is 1 to 4 mm, e.g. 1.8 to 2.5 mm, wherein Hand and/or Nagai suggest using a thickness for vehicle interior-side glass plates which is less than that of the vehicle exterior-side glass plate.  Accordingly, the vehicle interior side glass plate in the automotive laminated glass Mitarai, Hand, and Nagai collectively disclose has a thickness in a range of less than 4 mm, e.g. less than 2.5 mm.
	The range for the thickness for the vehicle interior-side glass plates overlaps the claimed range.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  As noted in the 35 U.S.C. 103 rejection of claim 1 above, one benefit of using reduced thickness for the vehicle interior-side glass plates in comparison to the vehicle exterior-side glass plate is reduced weight and therefore improved gasoline mileage (Nagai: e.g. ¶ [0004).  However, this must be balanced with other properties such as solar radiation transmittance and sound insulation which reduce as thickness of a glass plate decreases 
	Regarding claim 6, in addition to the limitations of claim 1, as noted in the 35 U.S.C. 103 rejection of claim 1, the vehicle exterior-side glass plate has a thickness larger than the vehicle interior-side glass plates, including the glass plate positioned closest to the vehicle exterior side of the vehicle interior-side glass plates in order to improve gasoline mileage of an automobile equipped with the automotive laminated glass while also providing resistance to stones.  Stated another way, a ratio between the thickness of the vehicle exterior-side glass plate and the thickness of the glass plate positioned closest to the vehicle exterior side of the vehicle interior-side glass plates is greater than 1 in order to attain a balance between the above competing properties.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, in order to obtain a desirable balance between reduced weight, and therefore improved gasoline mileage, and resistance to stones, it would have been obvious to provide a ratio between the thickness of the vehicle exterior-side glass plate and the thickness of the glass plate positioned closest to the vehicle exterior side of the vehicle interior-side glass plates which is 1.154 or more.
	Regarding claim 7, although none of Mitarai, Hand, Nagai, and Shimamoto expressly disclose intermediate films having the same thickness, Hand suggests that symmetrical laminates are desirable for purposes of avoiding distortion in the shape of the glass plates, which has advantages with regards to being able to use conventional processing techniques (e.g. Col. 4, ll. 9 – 19) and thus suggests a facilitated or more convenient manufacturing of the automotive laminated glass is provided.  Hand notes a laminate is considered symmetric deviates from perfect symmetry to a practical extent in regards to a vehicle exterior-side glass plate having a thickness greater than the thicknesses of vehicle interior-side glass plates (e.g. Col. 4, ll. 9 – 19; Col. 4, l. 58, to Col. 5, l. 2).
3, 4, 5 which is of negligible thickness in comparison to those of the glass plates and intermediate films as the “infrared reflecting film” 3, 4, 5 is formed to nanometer-scale thickness: e.g. Fig. 1 – 8; ¶¶ [0009] – [0013], [0026] – [0062]), it follows a maximum symmetry is created about the middle one of the glass plates, which is the glass plate of the vehicle interior-side glass plates positioned closest to the vehicle exterior side (i.e. about Mitarai’s “transparent substrate” 2).
	Therefore, in order to avoid or at least minimize distortion of the automotive laminated glass, it would have been obvious to provide each of the plurality of intermediate films Mitarai discloses, as modified in view of Shimamoto, with the same thickness, at least for the embodiments described by Mitarai’s Fig. 1 – 8.  Noting Mitarai’s intermediate films are described with the same thickness range (0.1 to 1.5 mm: e.g. ¶ [0072]) although not necessarily such that the thicknesses are identical, it is observed such a provision can be achieved successfully.
	Regarding claim 9, in addition to the limitations of claim 1, Mitarai discloses a thermoplastic of one kind is used as a main material for each of the plurality of intermediate films (e.g. ¶¶ [0073] – [0076]).
	Regarding claim 11, although Mitarai and Shimamoto are not specific as to the thermoplastic resin constituting the core layer in each of the plurality of intermediate films having a glass transition point in a range of 0 °C to 20 °C, Shimamoto suggests sound insulation may not be satisfactorily achieved when rigidity of the laminated glass is too high, particularly at 20°C (e.g. ¶¶ [0010], [0011]).  Nagai offers a similar general disclosure (e.g. ¶ [0033]).  Shimamoto notes a primary function of the core layer is sound insulation (e.g. ¶ [0029]), implying the glass transition point should be sufficiently low in order to provide desirable sound insulation properties.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  In view of Shimamoto’s suggestion that sound insulation is poor due to rigidity at 20 °C, it would have therefore been obvious to modify the automotive laminated glass such that the glass transition point of the thermoplastic resin constituting the core layer be in a range of 0 °C to 20 °C in order to provide desirable sound insulation properties for the automotive laminated glass.
Regarding claim 12, in addition to the limitations of claim 1, Shimamoto discloses a thermoplastic resin constituting the core layer in an intermediate film for modifying Mitarai’s intermediate films contains, e.g., a polyvinyl butyral resin (PVB) (e.g. ¶¶ [0051], [0052], [0057], [0062] – [0066], [0071]).  Mitarai discloses PVB may be used for the intermediate film (e.g. ¶ [0075]).
	Regarding claim 13, in addition to the limitations of claim 1, Shimamoto discloses a thermoplastic resin constituting the pair of outer layers in an intermediate film for modifying Mitarai’s intermediate films contains, e.g., a polyvinyl butyral resin (PVB) (e.g. ¶¶ [0051], [0052], [0058], [0067] – [0071]).  Mitarai discloses PVB may be used for the intermediate film (e.g. ¶ [0075]).
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mitarai, Hand, Nagai, and Shimamoto as applied to claim 1 above, and further in view of Garnier (US 2002/0068177 A1).
	Regarding claim 8, although Mitarai, Hand, and Nagai are not explicit as to the automotive laminated glass having a primary loss coefficient η as claimed, this feature would have been obvious in view of Garnier.
	Garnier discloses automotive laminated glasses which are advantageous for soundproofing, and therefore improving comfort levels in, a passenger compartment of an automobile, e.g. from structure-borne vibrations originating from sources such as engine vibrations, particularly vibrations at a low frequency range, wherein such soundproofing is achieved with low modulus intermediate films (e.g. 50 to 10,000 Hz: e.g. ¶¶ [0018] – [0063]).  For instance, Garnier suggests a loss factor tan δ of at least 0.6 is provided by the intermediate films in order to attain these advantages, wherein the shear modulus G’ is less than about 3 MPa (e.g. ¶¶ [0026], [0033]).
	Mitarai discloses the intermediate films provide energy absorption and sound insulation (e.g. ¶¶ [0074], [0075]).
	Nagai describes reducing the rigidity of an intermediate film in order to increase sound transmission loss (e.g. ¶ [0033]), thereby suggesting the primary loss coefficient η varies inversely with the modulus of the automotive laminated glass and/or its sub-components.  Garnier describe such effects in relation to a particular range of moduli which suggest a loss factor which is at least similar to that claimed.  With respect to such similarity, it is noted, e.g., ¶¶ [0057] and [0076] of the instant specification 
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  
	Therefore, it would have been obvious to modify the automotive laminated glass Mitarai, Hand, and Nagai suggest to have a primary loss coefficient η of 0 to 500 Hz by a mechanical impedance method using a centrally excited method and a half-value width calculation method based on ISO/PAS 16940:2004 which is 0.4 or more, the motivation being to improve the comfort levels of a passenger compartment of an automobile equipped with the automotive laminated glass.

Response to Arguments
Applicant’s arguments, see p. 9, filed 4 January 2021, with respect to the rejection of claim 9 under 35 U.S.C. 112 have been fully considered and are persuasive.  This rejection has been withdrawn. 
	Applicant’s arguments, see pp. 6 – 9, filed 4 January 2021, with respect to the rejections of claims 1 – 13 under 35 U.S.C. 103 have been fully considered but they are not persuasive.  Applicant asserts the cited prior art fails to suggest two or more intermediate films each sandwiched between the respective glass plates wherein each of the two or more intermediate films consists of a pair of outer layers and a core layer, wherein said core layer is arranged to be between the outer layers.  The examiner respectfully disagrees.
	The examiner observes Applicant’s arguments do not specifically address deficiencies regarding Shimamoto’s disclosure of intermediate films which consist of a pair of outer layers and a core layer in the manner claimed.  While Shimamoto is not specific as to laminated glass with three plates, the benefits of sound insulation and penetration resistance for Shimamoto’s intermediate film in relation to a two-plate laminated glass would have been expected to extend to a three-plate laminated glass, notably since the properties of sound insulation and penetration resistance are tied to the intermediate film.
	Accordingly, the examiner maintains the rejections of claims 1 – 9 and 11 – 13 to the extent consistent with the present amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356.  The examiner can normally be reached on Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783